DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cart charging station” recited in Claims 13-18, and the “cart charging device” recited in Claims 13, 16-17, and 19-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
NOTE: Examiner interprets the “cart charging station” recited in the preamble of Claims 13-18 to be synonymous with the “cart power supply device” (#3 in FIG. 3). Claims 13, 16, and 17 recite the “cart charging device” as an element of the “cart charging station”. Examiner interprets the “cart charging device” of Claim 13, 16, and 17 to be the same “cart charging device” recited in the preamble of Claims 19 and 20. Applicant should include the language “cart charging station” and “cart charging device” in the specification and reference these elements in the drawings to avoid confusion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “G”, “D”, and “S” referenced in FIG. 4, as part of the “semiconductor switch 56”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In order to overcome this objection, Applicant should modify the description (page 17, beginning on line 7) to read “The semiconductor switch 56 includes a drain terminal D, a gate terminal G, and a source terminal S.”

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
the claim term “cart charging station” (Claims 13-18) is not found in the description nor referenced in the drawings; and
the claim term “cart charging device” (Claims 13, 16-17, and 19-20) is not found in the description nor referenced in the drawings.
NOTE: The specification objections above mirror the concerns raised in the drawing objections with regards to the inconsistency of terminology and the lack of antecedent basis for said terminology. 

The disclosure is objected to because of the following informality:
“…into which the items being purchased are is put…” (Page 1, para. 4, line 4). Applicant should modify this sentence to read “…into which the items being purchased are put…”
Appropriate correction is required.

Claim Objections

Claims 4-6, 11, and 17 are objected to because of the following informalities:  
regarding Claim 4, lines 2-3 recite “…the second operating mode…” and should be modified to read “…the second notification mode…”, as the claimed feature was originally referenced in Claim 1, line 19;
regarding Claim 5, line 3 recites “…the power supply coil…” and should be modified to read “…the first coil…”, as the claimed feature was originally referenced in Claim 1, line 2;
regarding Claim 6, line 2 recites “…a guide groove along with a wheel of a cart can travel.” And should be modified to read “…a guide groove along which a wheel of a cart can travel.”;
regarding Claim 11, line 5 recites “…the power supply circuit…” and should be modified to read “…the power supply control circuit…”, as the claimed feature was referenced in Claim 11, lines 3 and 4; and
regarding Claim 17, line 6 recites “…the power supply circuit…” and should be modified to read “…the power supply control circuit…”, as the claimed feature was referenced in Claim 17, line 4.
Appropriate correction is required.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is the “notification element” in Claims 1, 4-5, 12-13, and 19-20. “Notification element” will be interpreted as an “LED module” (“The LED module 46 is a notification element including one or more LED elements (light emission elements) as light sources.”, Page 13, para. 3, line 1) or a “speaker” (“The notification element may be, for example, a speaker (sound output device).”, Page 28, para. 4, line 3). The generic placeholder “notification element” is also recited in Claims 9-10, and 18, however those claims recite sufficient structure (light emitting diode(s)) to perform the recited function (output a notification).
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  
Claim 4 recites the cart power supply device of Claim 1 wherein the power supply control circuit operates the notification element in the second operating (notification) mode when the alternating current is supplied to the power supply resonance circuit at the second voltage level. The cart power supply device of Claim 1 is already limited as such in lines 19-21 of Claim 1. 
 Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 103

Claims 1, 4-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (JP 2006-101577, hereinafter Hoshino) in view of Takatsu et al. (US 2017/0194817, hereinafter Takatsu), further in view of Keeley et al. (US 2019/0305567, hereinafter Keeley). 

Regarding Claim 1, Hoshino teaches a cart power supply device (see Hoshino, “power feeding unit 13”, para. 32, FIG. 2), comprising a first coil (“coil 19”, para. 32, FIG. 3), the first coil configured to electromagnetically couple (“…electric power is fed in a non-contact manner by electromagnetic induction from a power feeding section (13) of the parking lot to a power receiving section (12) of the vehicle.”, para. 15) with a second coil (“coil 22”, para. 34, FIG. 3) of an external device.
Hoshino fails to teach: the first coil connected to a capacitor to form a resonant inductive circuit; a current detection circuit; a notification element; or a power supply control circuit. 
Takatsu teaches a wireless power transmission device (see FIG. 2, “power transmitter 2”) including a power supply resonance circuit (the combination of the “inverter circuit 11”, para. 43, and the “power transmission-side pad 12”, para. 44, form the power supply resonance circuit) wherein the first coil is connected to a capacitor (see FIG. 2 in which the “power transmission-side pad 12” contains a resonant induction circuit for transmitting power, where the “power transmission coil CL2”, the first coil, is connected to the “power transmission condenser C2B”, the capacitor).
It would have been obvious to one of ordinary skill in the art to modify Hoshino’s cart power supply device to include Takatsu’s power supply resonance circuit, having a capacitor connected to the first coil, in order to utilize the magnetic resonance method for wireless power transmission allowing for more flexibility in distance and orientation between the transmission and reception coils, which improves structural design flexibility of the system.  
Takatsu further teaches the wireless power transmission device (“power transmitter 2”, para. 45)  comprising: 
a current detection circuit (“power transmission-side sensor 13”, para. 45) configured to detect a current flowing through the power supply resonance circuit (see FIG. 2, which shows the “power transmission-side sensor 13” detects the direct current (DC) flowing into the “inverter circuit 11”, and subsequently into the “power transmission-side pad 12”); and 
a power supply control circuit (see FIG. 2, the combination of the “power transmission-side sensor 13”, para. 45, and the “power transmission-side control unit 15”, para. 47, form a power supply control circuit which controls the operation of the “power transmitter 2”) configured to:
supply an alternating current (AC) to the power supply resonance circuit at a first voltage level (“first voltage value E1”, para. 64); and 
supply the alternating current to the power supply resonance circuit at a second voltage level greater than the first voltage level (“…the power transmitter 2 gradually increases the voltage of the first DC power up to a predetermined second voltage value E2 greater than the first voltage value E1…”, para. 67) after the detected current flowing through the power supply resonance circuit becomes greater than or equal to the first preset threshold value (“current lower limit threshold value SH1”, para. 67, SP3 to SP6 of FIG. 5). 
It is understood by one of ordinary skill in the art that by increasing the voltage of the DC power output from the DC converter (see Takatsu, “…power transmission-side control unit 15 raises or drops a voltage value of the first DC power output from the power transmission-side power converter 10…”, para. 47, see FIG. 2), which leads into the inverter, the AC power output from the inverter to the capacitor and first coil subsequently increases (“The inverter circuit 11 is a DC/AC converter that converts the first DC power fed from the power transmission-side power converter 10 into AC power”, para. 43, see FIG. 2).
It would have been obvious to one of ordinary skill in the art to modify Hoshino’s cart power supply device to include Takatsu’s current detection circuit and power supply control circuit configured to supply alternating current to the power supply resonant circuit at a first voltage level, while in a non-charging state, and at a second voltage level greater than the first voltage level, while in a charging state, only after the detected current flowing through the power supply resonance circuit becomes greater than or equal to a first preset threshold value in order to protect the cart power supply device’s power transmission components from possible damage due to overcurrent (see Takatsu, para. 91) as well as preventing the device from providing full power when a cart may not be properly aligned for charging, improving efficiency.
Keeley teaches a wireless power transmission device (“wireless charging pod 400”, para. 33) comprising a notification element (see FIG. 4B, “LEDs 415”) configured to output a notification to a user of the external device (“Surrounding the ball receptacle 410 are a set of four light-emitting diodes (LEDs) 415 configured, for example, to turn on (i.e., illuminate), turn off, blink and/or flash in accordance with a set of predetermined colors or patterns to provide an indication to a user that the rechargeable battery inside a basketball resting on the ball receptacle 410 of the wireless charging pod 400 is currently being charged, fully charged, etc.”, para. 33). The notification element taught by Keeley is capable of indicating to the user whether or not the external device is currently being charged or is fully charged. One of ordinary skill in the art would recognize that the notification element can operate in at least a first mode or a second mode, which is distinguishable from the first mode.
It would have been obvious to one of ordinary skill in the art to modify Hoshino’s cart power supply device to include Keeley’s notification element controlled to operate in a first mode when the power supplied to the power supply resonance circuit is at the first voltage level (detected current through the resonance circuit is below the preset threshold), and operate in a second mode when power supplied to the power supply resonance circuit is at the second voltage level (detected current through the resonance circuit is greater than or equal to the preset threshold) in order to immediately notifying the user if the external device is in a non-charging state (first voltage level) or a charging state (second voltage level), which alerts the user if the external device requires realignment in order to properly transmit power.

	Regarding Claim 4, Hoshino in view of Takatsu and Keeley teaches the cart power supply device of Claim 1, wherein the power supply control circuit (see Takatsu, FIG. 2, the combination of the “power transmission-side sensor 13”, para. 45, and the “power transmission-side control unit 15”, para. 47, form a power supply control circuit which controls the operation of the “power transmitter 2”) operates the notification element (see Keeley, “LEDs 415”, para. 33, FIG. 4B) in a second operating mode when the alternating current is supplied to the power supply resonance circuit at the second voltage level (see modification of Hoshino and Takatsu in view of Keeley as applied to Claim 1 above).

Regarding Claim 5, Hoshino in view of Takatsu and Keeley teaches the cart power supply device of Claim 1 wherein the cart power supply device comprising: 
a base with a power supply surface at which the first coil is disposed (see Hoshino, FIG. 2 shows “coil 19” disposed along the upper surface of the “base 17”); and
a notification element (see Keeley, “LEDs 415”, para. 33, FIG. 4B).
Hoshino in view of Takatsu and Keeley, as applied to claim 1, fails to teach the notification element disposed on the power supply surface.
Keeley further teaches the wireless power transmission device (“wireless charging pod 400”, para. 33) comprising the notification element disposed on the power supply surface (see FIG. 4B-4C showing the notification element, “LEDs 415”, disposed on the upper surface of the body 405, adjacent to the coil, the coil being disposed in the “ball receptacle 410”, para. 33).
It would have been obvious to one of ordinary skill in the art to modify Hoshino’s cart power supply device to include Keeley’s notification element disposed on the power supply surface in order for the user to be able to see the notification element as they are looking down at the base while aligning the cart in the cart power supply device.


Regarding Claim 6, Hoshino in view of Takatsu and Keeley teaches the cart power supply device of Claim 5 wherein the base includes a guide groove along which a wheel of a cart can travel (see Hoshino, FIG. 2 where the “base 17” includes “guide rails 14b and 15b” along which a “wheel 6b” of a cart can travel).

Regarding Claim 7, Hoshino in view of Takatsu and Keeley teaches the cart power supply device of Claim 6 comprising a includes a stopper member positioned to stop the wheel of the cart in the guide groove (see Hoshino, “stopper 25”, para. 35; “FIG. 2 is a plan view showing a state in which a shopping cart is stopped at a predetermined position of a parking lot”, para. 50; FIG. 2 also shows the “wheel 6b” of the cart stopped in the guide groove created by “guide rails 14b and 15b”).
One of ordinary skill in the art would recognize that although Hoshino teaches the stopper member to be a bar-like stopper embedded in the parking lot floor (see Hoshino, para. 35), it performs the function of stopping the wheel of the cart in the guide groove, equivalent to a stopper member installed in the base.

Regarding Claim 8, Hoshino in view of Takatsu and Keeley teaches the cart power supply device of Claim 5 wherein the first coil is parallel to the power supply surface of the base (see Hoshino, “The coil 19 and the flat surface of the core 18 are fixed on the base 17 so as to extend horizontally”, para. 32; FIG. 2 shows “coil 19” is parallel to the upper surface of the “base 17”).

Regarding Claim 9, Hoshino in view of Takatsu and Keeley teaches the cart power supply device of Claim 5 comprising a notification element (see Keeley, “LEDs 415”, para. 33, FIG. 4B).
Hoshino in view of Takatsu and Keeley, as applied to claim 5, fails to teach the notification element comprising a plurality of light emitting diodes on the power supply surface at positions adjacent to the first coil.
Keeley further teaches the notification element comprises a plurality of light emitting diodes on the power supply surface at positions adjacent to the first coil (“Surrounding the ball receptacle 410 are a set of four light-emitting diodes (LEDs) 415…”, para. 33, FIG. 4B). 
It would have been obvious to one of ordinary skill in the art to modify Hoshino’s cart power supply device to include Keeley’s notification element comprising a plurality of light emitting diodes on the power supply surface at positions adjacent to the first coil in order for the user to be able to see the notification element from different approach angles around the cart, as they look down at the base while aligning the cart in the cart power supply device, decreasing the chance that the user’s view of the notification element is blocked.

Regarding Claim 10, Hoshino in view of Takatsu and Keeley teaches the cart power supply device of Claim 1 wherein the notification element comprises a light emitting diode (see Keeley, “LEDs 415”, para. 33, FIG. 4B).

Regarding Claim 11, Hoshino in view of Takatsu and Keeley teaches the cart power supply device of Claim 1.
 Hoshino in view of Takatsu and Keeley, as applied to Claim 1, fails to teach the cart power supply device comprising an AC adapter or a semiconductor switch connected to the first coil via the capacitor.
Takatsu further teaches the wireless power transmission device (see FIG. 2, “power transmitter 2”) comprising: 
an AC adapter (see FIG. 2, “power transmission-side power converter 10”, para. 42) connected to the power supply control circuit (the combination of the “power transmission-side sensor 13”, para. 45, and the “power transmission-side control unit 15”, para. 47, form a power supply control circuit) and configured to supply DC power directly to the power supply control circuit (FIG. 2 shows the DC power leaving the “power transmission-side power converter 10” directly to the sensing element of the “power transmission-side sensor 13”, which is explained above to be part of the power supply control circuit; Also, one of ordinary skill in the art would understand that “power transmission-side control unit 15” uses DC power to control the operation of the “power transmitter 2” and logically receives the DC power from the “power transmission-side power converter 10” due to the fact that there is no other DC power source disclosed on the transmission side of the system); and
the power supply control circuit is configured to supply the alternating current to the power supply resonance circuit (see FIG. 2, the combination of the “inverter circuit 11”, para. 43, and the “power transmission-side pad 12”, para. 44, form the power supply resonance circuit) by supply of a direct current (see para. 43, “The inverter circuit 11 turns ON or OFF the switching elements 22A to 22D at a high frequency by control of the power transmission-side control unit 15”) to a semiconductor switch (“switching element 22C” of the “inverter circuit 11”) connected to the first coil (“power transmission coil CL2”) via the capacitor (“power transmission condenser C2B”).
It would have been obvious to one of ordinary skill in the art to modify Hoshino’s cart power supply device to include Takatsu’s AC adapter to receive an AC power and convert it to a DC power supplied directly to the power supply control circuit and, under the control of the power supply control circuit, use Takatsu’s semiconductor switch to convert the same DC power back to an AC power, which is provided to the resonant inductive circuit, in order to utilize electricity supplied entirely by a commercially-available AC power source without needing a separate DC power source for the control circuitry operations.

Regarding Claim 12, Hoshino in view of Takatsu and Keeley teach the cart power supply device of Claim 1 comprising a plurality (see Hoshino, para. 33, “…a plurality of power supply units 13…”) of power supply resonance circuits (see Takatsu, FIG. 2, the combination of the “inverter circuit 11”, para. 43, and the “power transmission-side pad 12”, para. 44, form the power supply resonance circuit) each including a first coil connected to a capacitor (see Takatsu, FIG. 2, which shows “power transmission coil CL2” connected to “power transmission condenser C2B”) and configured to electromagnetically couple with a second coil of an external device (see Hoshino, “electric power is fed in a non-contact manner by electromagnetic induction from a power feeding section (13) of the parking lot to a power receiving section (12) of the vehicle.”, para. 15; FIG. 3 shows the “coil 19” and the “coil 22” in alignment to electromagnetically couple). 
Hoshino in view of Takatsu and Keeley, as applied to Claim 1, fails to teach a plurality of notification elements each corresponding to a respective one of the plurality of power supply resonance circuits and configured to output a notification to a user of the external device.
Keeley further teaches a plurality of notification elements (see Keeley, FIG. 1A-1B show a “charging pod rack 100” configured to hold a plurality of “wireless charging pods 125”, para. 31; FIG. 4B shows each “wireless charging pod 400” comprises a notification element “LEDs 415”, para. 33) each corresponding to a respective one of the plurality of power supply resonance circuits (“…charging coil located inside the wireless charging pod 400.”, para. 33) and configured to output a notification to a user of the external device.
It would have been obvious to one of ordinary skill in the art to modify Hoshino’s cart power supply device to include Keeley’s plurality of notification elements, each corresponding to one of the plurality of power supply resonance circuits in order to allow the user to distinguish which carts are actively being charged when multiple carts are nested simultaneously.

Regarding Claim 13, Hoshino teaches a cart charging station (“non-contact power feeding apparatus”, shown in FIG. 2), comprising: 
a base (see FIG. 2, “base 17”, para. 32) with a power supply surface (upper surface of the “base 17”), and a pair of guide grooves configured to accept wheels of a cart (“…the shopping cart is loaded after the wheels 5a, 5b, 6a, 6b once enter the guide rails 14a, 14b, 15a, 15b”, para. 31); and
a plurality of cart charging devices (“… a plurality of power supply units 13…”, para. 33) in the base (“power feeding unit 13 is attached to the base”, para. 32, FIG. 2), each including: 
a first coil being parallel to the power supply surface (see para. 32, “The coil 19 and the flat surface of the core 18 are fixed on the base 17 so as to extend horizontally”; see FIG. 2 where “coil 19” shown parallel to the power supply surface) and configured to electromagnetically couple with a second coil of a cart with wheels positioned in the pair of guide grooves (see para. 15, “electric power is fed in a non-contact manner by electromagnetic induction from a power feeding section (13) of the parking lot to a power receiving section (12) of the vehicle.”; FIG. 3 shows the “coil 19” and the “coil 22” in alignment to electromagnetically couple with “wheels 5a, 5b, 6a, 6b” positioned in the pair of guide grooves formed by “guide rails 14a, 14b, 15a, 15b”).
Hoshino fails to teach that each cart charging device includes: the first coil connected to a capacitor to form a resonant inductive circuit; a current detection circuit; a notification element; or   First Preliminary Amendmenta power supply control circuit.
Takatsu teaches a wireless power transmission device (see FIG. 2, “power transmitter 2”) including a power supply resonance circuit (the combination of the “inverter circuit 11”, para. 43, and the “power transmission-side pad 12”, para. 44, form the power supply resonance circuit) wherein the first coil is connected to a capacitor (see FIG. 2, and para. 44, in which the “power transmission-side pad 12” contains a resonant induction circuit for transmitting power, where the “power transmission coil CL2”, the first coil, is connected to the “power transmission condenser C2B”, the capacitor).
It would have been obvious to one of ordinary skill in the art to modify each of the cart charging devices in Hoshino’s cart charging station to include Takatsu’s power supply resonant circuit, having a capacitor connected to the first coil, in order to utilize the magnetic resonance method for wireless power transmission allowing for more flexibility in distance and orientation between the transmission and reception coils, which improves structural design flexibility of the system.  
Takatsu further teaches the wireless power transmission device (“power transmitter 2”, para. 45)  comprising: 
a current detection circuit (“power transmission-side sensor 13”, para. 45) configured to detect a current flowing through the power supply resonance circuit (see FIG. 2, which shows the “power transmission-side sensor 13” detects the DC flowing into the “inverter circuit 11”, and subsequently into the “power transmission-side pad 12”); and
a power supply control circuit (see FIG. 2, the combination of the “power transmission-side sensor 13”, para. 45, and the “power transmission-side control unit 15”, para. 47, form a power supply control circuit which controls the operation of the “power transmitter 2”) configured to:
supply an alternating current to the power supply resonance circuit at a first voltage level (“first voltage value E1”, para. 64); and 
supply the alternating current to the power supply resonance circuit at a second voltage level greater than the first voltage level (“…the power transmitter 2 gradually increases the voltage of the first DC power up to a predetermined second voltage value E2 greater than the first voltage value E1…”, para. 67) after the detected current flowing through the power supply resonance circuit becomes greater than or equal to the first preset threshold value (“current lower limit threshold value SH1”, para. 67, SP3 to SP6 of FIG. 5). 
It is understood by one of ordinary skill in the art that by increasing the voltage of the DC power output from the DC converter (see Takatsu, “…power transmission-side control unit 15 raises or drops a voltage value of the first DC power output from the power transmission-side power converter 10…”, para. 47, see FIG. 2), which leads into the inverter, the AC power output from the inverter to the power supply resonance circuit subsequently increases (“The inverter circuit 11 is a DC/AC converter that converts the first DC power fed from the power transmission-side power converter 10 into AC power”, para. 43, see FIG. 2).
It would have been obvious to one of ordinary skill in the art to modify each of the cart charging devices in Hoshino’s cart charging station to include Takatsu’s power supply control circuit configured to supply alternating current to the power supply resonant circuit at a first voltage level, while in a non-charging state, and at a second voltage level greater than the first voltage level, while in a charging state, only after the detected current flowing through the power supply resonance circuit becomes greater than or equal to a first preset threshold value in order to protect the cart charging device’s power transmission components from possible damage due to overcurrent (see Takatsu, para. 91) as well as preventing the device from providing full power when a cart may not be properly aligned for charging, improving efficiency.
Keeley teaches a wireless power transmission device (“wireless charging pod 400”, para. 33) comprising a notification element (see FIG. 4B, “LEDs 415”) configured to output a notification to a user of the external device (“Surrounding the ball receptacle 410 are a set of four light-emitting diodes (LEDs) 415 configured, for example, to turn on (i.e., illuminate), turn off, blink and/or flash in accordance with a set of predetermined colors or patterns to provide an indication to a user that the rechargeable battery inside a basketball resting on the ball receptacle 410 of the wireless charging pod 400 is currently being charged, fully charged, etc.”, para. 33). The notification element taught by Keeley is capable of indicating to the user whether or not the external device is currently being charged or is fully charged. One of ordinary skill in the art would recognize that the notification element can operate in at least a first mode or a second mode, which is distinguishable from the first mode.
It would have been obvious to one of ordinary skill in the art to modify each of the cart charging devices in Hoshino’s cart charging station to include Keeley’s notification element controlled to operate in a first mode when the power supplied to the power supply resonance circuit is at the first voltage level (detected current through the resonance circuit is below the preset threshold), and operate in a second mode when power supplied to the power supply resonance circuit is at the second voltage level (detected current through the resonance circuit is greater than or equal to the preset threshold) in order to immediately notifying the user if the external device is in a non-charging state (first voltage level) or a charging state (second voltage level), which alerts the user if the external device requires realignment in order to properly transmit power.

Regarding Claim 16, Hoshino in view of Takatsu and Keeley teaches the cart charging station of Claim 13 comprising a stopper member (see FIG. 2, “stopper 25”, para. 35) positioned to stop the wheels (“wheels 5a, 5b, 6a, 6b”, para. 31) of the cart at a position where the second coil of the cart is adjacent to the first coil (see para. 35, “When the shopping cart is stopped by the stopper 25 which is a stopping unit, the power receiving unit 12 faces the power feeding unit 13.”; FIG. 3 shows the cart stopped where the “coil 22” of the cart is adjacent to “coil 19” of the cart charging device) of one of the plurality of cart charging devices (“…plurality of power supply units 13…”, para. 33).

Regarding Claim 17, Hoshino in view of Takatsu and Keeley teaches the cart charging station of Claim 13.
 Hoshino in view of Takatsu and Keeley, as applied to Claim 13, fails to teach the cart charging station comprising an AC adapter or each power supply resonance circuit includes a semiconductor switch connected to the first coil via the capacitor.
Takatsu further teaches the wireless power transmission device (see FIG. 2, “power transmitter 2”) comprising: 
an AC adapter (see FIG. 2, “power transmission-side power converter 10”, para. 42) connected to the power supply control circuit (the combination of the “power transmission-side sensor 13”, para. 45, and the “power transmission-side control unit 15”, para. 47, form a power supply control circuit) and configured to supply DC power directly to the power supply control circuit (FIG. 2 shows the DC power leaving the “power transmission-side power converter 10” directly to the sensing element of the “power transmission-side sensor 13”, which is explained above to be part of the power supply control circuit; Also, one of ordinary skill in the art would understand that “power transmission-side control unit 15” uses a DC power to control the operation of the “power transmitter 2” and logically receives the DC power from the “power transmission-side power converter 10” due to the fact that there is no other DC power source disclosed on the transmission side of the system); and
the power supply control circuit is configured to supply the alternating current to the power supply resonance circuit (see FIG. 2, the combination of the “inverter circuit 11”, para. 43, and the “power transmission-side pad 12”, para. 44, form the power supply resonance circuit) by supply of a direct current (see para. 43, “The inverter circuit 11 turns ON or OFF the switching elements 22A to 22D at a high frequency by control of the power transmission-side control unit 15”) to a semiconductor switch (“switching element 22C” of the “inverter circuit 11”) connected to the first coil (“power transmission coil CL2”) via the capacitor (“power transmission condenser C2B”).
It would have been obvious to one of ordinary skill in the art to modify Hoshino’s cart charging station in view of Takatsu by including an AC adapter to receive an AC power and convert it to a DC power which is supplied directly to each cart charging device’s power supply control circuit and, under the control of each respective power supply control circuit, use the semiconductor switch to convert the same DC power back to an AC power, which is provided to each respective resonant inductive circuit, in order to utilize electricity supplied entirely by a commercially-available AC power source without needing a separate DC power source for the control circuitry operations.

Regarding Claim 18, Hoshino in view of Takatsu and Keeley teaches the cart charging station of Claim 13, wherein each cart charging device comprises a notification element (see Keeley, “LEDs 415”, para. 33, FIG. 4B).
Hoshino in view of Takatsu and Keeley, as applied to Claim 13, fails to teach each notification element comprises a plurality of light emitting diodes. 
Keeley further teaches each notification element comprises a plurality of light emitting diodes (“Surrounding the ball receptacle 410 are a set of four light-emitting diodes (LEDs) 415…”, para. 33, FIG. 4B). 
It would have been obvious to one of ordinary skill in the art to modify each cart charging device in Hoshino’s cart power supply device to include Keeley’s notification element comprising a plurality of light emitting diodes in order for the user to be able to see each notification element from different approach angles around the cart, decreasing the chance that the user’s view of a notification element is blocked.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino in view of Takatsu and Keeley as applied to Claim 1 above, and further in view of Akita et al. (US 2019/0238064, hereinafter Akita).

Regarding Claim 2, Hoshino in view of Takatsu and Keeley teaches the cart power supply device of Claim 1 wherein the power supply control circuit (see Takatsu, the combination of the “power transmission-side sensor 13”, para. 45, and the “power transmission-side control unit 15”, para. 47, form a power supply control circuit) is further configured to supply the alternating current at the second voltage level (“second voltage value E2”, para. 67) only after the detected current flowing through the power supply resonance circuit becomes greater than or equal to the first preset threshold value (“current lower limit threshold value SH1”, para. 67, SP3 to SP6 of FIG. 5).
Hoshino in view of Takatsu and Keeley, as applied to Claim 1, fails to teach the detected current level must have been continuously above the first preset threshold value for a predetermined period.
Akita teaches a control circuit (see Akita, combination of “current censor 17” and “control unit 14”, para. 53, FIG. 1) which validates an overcurrent condition only after the detected current level has been continuously above a preset threshold value for a predetermined period (see FIG. 7 and para. 111). 
It would have been obvious to one of ordinary skill in the art to modify Hoshino’s cart power supply device in view of Akita by configuring the power supply control circuit to operate in the second mode (charging state), when power supplied to the power supply resonance circuit is at the second voltage level, only after the detected current level has been continuously above the first preset threshold value for a predetermined period in order to increase the likelihood that the current detected to be above the first preset threshold is due to a cart properly positioned for charging, and not due to a cart or metallic foreign object temporarily passing over the transmission coil, making the cart power supply device safer and more efficient to use. 

Regarding Claim 3, Hoshino in view of Takatsu, Keeley, and Akita teaches the cart power supply device of Claim 2 wherein the power supply control circuit is configured to operate in the second mode (charging state), when AC power supplied to the power supply resonance circuit is at the second voltage level (see Takatsu, “second voltage value E2”, para. 67), only after the detected current level have been continuously above the first preset threshold value (see Takatsu, “current lower limit threshold value SH1”, para. 67, SP3 to SP6 of FIG. 5) for a predetermined period (see Akita, para. 111, FIG. 7). 
Hoshino in view of Takatsu, Keeley, and Akita, as applied to Claim 2, fails to teach the predetermined period measured by repeatedly detecting the current level at intervals and counting the number of consecutive intervals for which the current level is above the first preset threshold value.
Akita further teaches the predetermined period is measured by repeatedly detecting the current level at intervals and counting the number of consecutive intervals for which the current level is above the first preset threshold value (see para. 112-113).
It would have been obvious to one of ordinary skill in the art to modify Hoshino’s cart power supply device in view of Akita by measuring the predetermined period based on repeatedly detecting the current level at intervals and counting the number of consecutive intervals for which the current level has been above the preset threshold value in order to reduce the likelihood of the cart power supply device incorrectly providing the charging power when two different carts temporarily passed over the cart power supply device at the beginning and end of the predetermined period, making the cart power supply device safer and more efficient to use. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino in view of Takatsu and Keeley as applied to Claim 13 above, and further in view of Akita.

Regarding Claim 14, Hoshino in view of Takatsu and Keeley teaches the cart charging station of Claim 13 wherein each power supply control circuit (see Takatsu, the combination of the “power transmission-side sensor 13”, para. 45, and the “power transmission-side control unit 15”, para. 47, form a power supply control circuit) is further configured to supply the alternating current at the second voltage level (“second voltage value E2”, para. 67) only after the detected current level becomes greater than or equal to the first preset threshold value (“current lower limit threshold value SH1”, para. 67, SP3 to SP6 of FIG. 5).
Hoshino in view of Takatsu and Keeley, as applied to Claim 13, fails to teach the detected current level must have been continuously above the first preset threshold value for a predetermined period.
Akita teaches a control circuit (see Akita, combination of “current censor 17” and “control unit 14”, para. 53, FIG. 1) which validates an overcurrent condition only after the detected current level has been continuously above a preset threshold value for a predetermined period (see FIG. 7 and para. 111). 
It would have been obvious to one of ordinary skill in the art to modify each cart charging device in Hoshino’s cart charging station in view of Akita by configuring the power supply control circuit to operate in the second mode (charging state), when power supplied to the power supply resonance circuit is at the second voltage level, only after the detected current level has been continuously above the first preset threshold value for a predetermined period in order to increase the likelihood that the current detected to be above the first preset threshold is due to a cart properly positioned for charging, and not due to a cart or metallic foreign object temporarily passing over the transmission coil, making the cart power supply device safer and more efficient to use. 

Regarding Claim 15, Hoshino in view of Takatsu, Keeley, and Akita teaches the cart charging station of Claim 14 wherein each power supply control circuit is configured to operate in the second mode (charging state), when AC power supplied to the power supply resonance circuit is at the second voltage level (see Takatsu, “second voltage value E2”, para. 67), only after the detected current level have been continuously above the first preset threshold value (see Takatsu, “current lower limit threshold value SH1”, para. 67, SP3 to SP6 of FIG. 5) for a predetermined period (see Akita, para. 111, FIG. 7). 
Hoshino in view of Takatsu, Keeley, and Akita, as applied to Claim 14, fails to teach the predetermined period measured by repeatedly detecting the current level at intervals and counting the number of consecutive intervals for which the current level is above the first preset threshold value.
Akita further teaches the predetermined period is measured by repeatedly detecting the current level at intervals and counting the number of consecutive intervals for which the current level is above the first preset threshold value (see para. 112-113).
It would have been obvious to one of ordinary skill in the art to modify each cart charging device in Hoshino’s cart charging station in view of Akita by measuring the predetermined period based on repeatedly detecting the current level at intervals and counting the number of consecutive intervals for which the current level has been above the preset threshold value in order to reduce the likelihood of the cart power supply device incorrectly providing the charging power when two different carts temporarily passed over the cart power supply device at the beginning and end of the predetermined period, making the cart power supply device safer and more efficient to use. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino in view of Takatsu, further in view of Keeley, and further in view of Ochi (US 2017/0267111, hereinafter Ochi).

Regarding Claim 19, Hoshino teaches a cart charging device (power feeding unit - 13, para. 32, FIG. 2) comprising:
a first coil (see FIG. 2, “coil 19”) configured to electromagnetically couple with a second coil (see FIG 3, “coil 22”) of an external device (see para. 15, “electric power is fed in a non-contact manner by electromagnetic induction from a power feeding section (13) of the parking lot to a power receiving section (12) of the vehicle.”; FIG. 3 shows the “coil 19” and the “coil 22” in alignment to electromagnetically couple).
Hoshino fails to teach: an AC power adapter; a changeover switch; a standby power supply circuit; a current detection circuit; a notification element; or the first coil connected to a capacitor to form a resonant inductive circuit.
Takatsu teaches an AC power adapter (“power transmission-side power converter - 10”, para. 42, FIG. 2) receiving an AC voltage and outputting a DC voltage at a first voltage level.
It would have been obvious to one of ordinary skill in the art to modify Hoshino’s cart charging device to include Takatsu’s AC power adapter in order to provide a DC power for the control circuitry without needing an external DC power source, enabling the use of electricity supplied by a commercially-available AC power source to operate the device.
Takatsu further teaches a power supply resonance circuit (see FIG. 2, the combination of the “inverter circuit 11”, para. 43, and the “power transmission-side pad 12”, para. 44, form the power supply resonance circuit) including the first coil is connected to a capacitor (see FIG. 2, and para. 44, in which the “power transmission-side pad 12” contains a resonant induction circuit for transmitting power, where the “power transmission coil CL2”, the first coil, is connected to the “power transmission condenser C2B”, the capacitor).
It would have been obvious to one of ordinary skill in the art to modify Hoshino’s cart charging device to include Takatsu’s power supply resonant circuit, having a capacitor connected to the first coil, in order to utilize the magnetic resonance method for wireless power transmission allowing for more flexibility in distance and orientation between the transmission and reception coils, which improves structural design flexibility of the system.  
Takatsu further teaches: 
a current detection circuit configured to detect a current flowing through the power supply resonance circuit (see FIG. 2 and para. 45 “power transmission-side sensor 13 detects a current value and a voltage value of the first DC power output from the power transmission-side power converter 10”); and
a control circuit (see FIG. 2, “power transmission-side control unit 15”, para. 47, FIG. 2) configured to control the wireless power transmission device (“power transmitter 2”, para. 47) to operate in different operating modes based on the detected current flowing through the power supply resonance circuit (“The power transmission-side sensor 13 transmits a detection signal of a detection result thereof to the power transmission-side control unit 15.”, para. 45; “The power transmission-side control unit 15 controls the whole power transmitter 2 based on a program stored in the ROM, a detection signal fed from the power transmission-side sensor 13, and information from the power receiver 3 acquired through the power transmission-side communication unit 14. For example, the power transmission-side control unit 15 raises or drops a voltage value of the first DC power output from the power transmission-side power converter 10 by increasing or decreasing a duty ratio of time during which a driving signal is turned ON to time during which the driving signal is turned OFF.”, para. 47);
It would have been obvious to one of ordinary skill in the art to modify Hoshino’s cart charging device to include Takatsu’s current detection circuit and control circuit configured to control the cart charging device to operate in different modes, where one mode is at a lower power and the other mode is full charging power, based on the detected current flowing through the power supply resonance circuit in order to protect the cart charging device’s power transmission components from possible damage due to overcurrent (see Takatsu, para. 91) as well as preventing the device from providing full power when a cart may not be properly aligned for charging, improving efficiency.
Keeley teaches a notification element (“LEDs 415”, para. 33, FIG. 4B) configured to output a notification.
 Keeley teaches a wireless power transmission device (“wireless charging pod 400”, para. 33) comprising a notification element (see FIG. 4B, “LEDs 415”) configured to output a notification. 
The notification element taught by Keeley is capable of indicating to the user whether or not the external device is currently being charged or is fully charged. One of ordinary skill in the art would recognize that the notification element can operate in at least a first mode or a second mode, which is distinguishable from the first mode.
It would have been obvious to one of ordinary skill in the art to modify Hoshino’s cart charging device to include Keeley’s notification element controlled to operate in a first mode when the power supplied to the power supply resonance circuit is at the first voltage level (detected current through the resonance circuit is below the preset threshold), and operate in a second mode when power supplied to the power supply resonance circuit is at the second voltage level (detected current through the resonance circuit is greater than or equal to the preset threshold) in order to immediately notifying the user if the external device is in a non-charging state (first voltage level) or a charging state (second voltage level), which alerts the user if the external device requires realignment in order to properly transmit power.
Ochi teaches a changeover switch (see Ochi, “bypass switch 210”, para. 28, FIG. 2) configured to receive direct current from the AC power adapter (FIG. 2 shows the “bypass switch 210” receives DC power from the “rectifier 202”, through the “power factor converter 204”) and bypass the standby power supply circuit (“DC-DC converter 206”, para. 28, FIG. 2-3) under the control of the control circuit (“controller 212”, para. 28, FIG. 2-3). 
One of ordinary skill in the art would recognize that the bypass switch is functionally equivalent to the changeover switch disclosed by the applicant because both switches either provide DC power to a DC-DC converter to step down the voltage when a low-power mode is needed, or directly to be inverted to AC power for the resonant circuit when a high-power mode is needed, under the control of the control circuit. 
It would have been obvious to one of ordinary skill in the art to modify the cart charging device in view of Ochi by configuring the control circuit to use a switch to bypass the standby power supply circuit with the DC power to operate in a charging mode, or route the DC power through the standby power supply circuit to operate in a non-charging mode.  Using a switch to control the flow of current to bypass a DC-DC converter when a lower voltage is not needed, or control the flow of current through the DC-DC converter when a lower voltage is needed, is common knowledge in the art.

Regarding Claim 20, Hoshino in view of Takatsu, Keeley, and Ochi teaches the cart charging device of Claim 19. Hoshino further teaches the cart charging device comprising a base (see FIG. 2, “base 17”, para. 32) with a power supply surface (upper surface of the “base 17”) at which the first coil (“coil 19”) is disposed. 
Hoshino in view of Takatsu, Keeley, and Ochi, as applied to Claim 19, fails to teach the notification element disposed on the power supply surface.
Keeley further teaches the notification element (“LEDs 415”, para. 33, FIG. 4B) disposed on the power supply surface (upper surface of the body 405).
It would have been obvious to one of ordinary skill in the art to modify Hoshino’s cart charging device to dispose Keeley’s notification element on the power supply surface in order for the user to be able to see the notification element as they look down at the base while aligning the cart with the cart charging device.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Terao et al. (US 2010/0315039) teaches a wireless power transmission device including a current detection circuit to detect changes in the transmitting coil current, and a notification element comprising a plurality of LEDs adjacent to the transmitting coil in the base which indicate charging state to the user;
Ichikawa et al. (US 2015/0372498) teaches a wireless power transmission device including a power transmitting unit comprising a coil connected to a capacitor;
Laughery et al. (WO 2019/067539) teaches a wireless power transmission device including a plurality of notification elements, each corresponding to a respective charging coil;
Robertson (US 2015/0108849) teaches a method for identifying the presence of a receiver in an inductive power transfer system based on a current detection circuit configured to detect changes in the transmitting coil current, and controlling the charging state based on the detected current being greater than a threshold.
Ogishima et al. (US 2018/0351407) teaches a wireless power transmission device including a coil connected to a capacitor including a notification element and a current detection circuit which operates the power transmission (and notification element) in different states based on the current measured through the resonance circuit;
McNeally et al. (US 2019/0207427) teaches a cart charging station with a plurality of transmission coils in the base.
Kato et al. (US 2020/0127498) teaches a cart charging station with a plurality of wireless power transmission circuits in the base disposed along the guide rails.
Miyoshi et al. (US 2021/0001741) teaches a cart charging station with a plurality of wireless power transmission circuits in the base disposed adjacent to LED notification elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Diaz-Clark whose telephone number is (571)272-5369. The examiner can normally be reached M - F, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARDC/             Examiner, Art Unit 2859                                                                                                                                                                                           



/DREW A DUNN/             Supervisory Patent Examiner, Art Unit 2859